DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 drawn to an actuator, in the reply filed on 1/23/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2018 has been considered by the examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shepherd et al. (WO 2015/157560) in view of Muni et al. (US 2008/0015540).
Regarding claim 1, Shepherd teaches actuators with an open-celled architecture which may be inflated/deflated (Pg. 1, Lines 7-13). The open-celled structure is formed with a combination of materials which facilitate the formation of a foam including elastomer (“an actuator comprising: an elastomeric foam”) (Pg. 2, Lines 19-30). The soft actuators may further include a sealant material (“an elastomer seal, wherein the elastomer seal is configured to be impermeable to actuating fluid”) (Pg. 7, Lines 24-27). The actuators may be formed into any geometry with any size/shape including human organs such as a heat in which fluidic inflation and deflation of select pore elements of the structure simulates a beating heart (Pg. 7, Lines 19-23). 
Shepherd is silent with respect to the foam of the soft actuators being pre-compressed and having a coating disposed on the foam, wherein the coating is configured to constrain the elastomeric foam and is configured to break or fracture when the elastomeric foam inflates. 
Muni teaches substance delivering device for treating a broad range of disorders (Pg. 1, Paragraph [0002]). The device includes a flexible catheter shaft having a proximal portion and a distal portion (Pg. 6, Paragraph [0091]). The distal portion includes an expandable reservoir which is designed to deliver solutions to surrounding anatomy upon expansion (Pg. 7, Paragraph [0092]-[0093]). The expandable reservoir may include a fracturable coating which is designed to fracture upon expansion of the reservoir (Pg. 8, Paragraph [0095]). 

Regarding claim 2, Shepherd teaches the actuators as discussed above with respect to claim 1. The foam may be formed from various elastomeric materials including silicone (Pg. 2, Lines 21-26).
Regarding claim 3, Shepherd teaches the actuators as discussed above with respect to claim 1. Muni further teaches the fracturable coating is formed from high molecular weight PETG (Pg. 8, Paragraph [0095]). 
Regarding claim 4, Shepherd teaches the actuators as discussed above with respect to claim 1. Shepherd further teaches the sealant being formed from silicone (Pg. 7, Lines 24-27).
Regarding claims 5-9, Shepherd teaches the actuators as discussed above with respect to claim 1.
Shepherd is silent with respect to the coating having a thickness from  0.5 to 2.0 mm, as required by claim 5, the elastomer seal having a thickness greater than 2 mm, as required by claims 6-7, the elastomer seal having a thickness at least twice the thickness of the coating, as required by claim 8, and the elastomer seal having a thickness of from 1 cm to 2 cm and is 100 times thicker than the thickness of the coating, as required by claim 9.
However, as discussed above, the soft actuators taught by Shepherd may take on any shape or size including simulating a beating heart through inflation and deflation (Pg. 7, Lines 
Regarding claim 10, Shepherd teaches the actuators as discussed above with respect to claim 1. Shepherd further teaches the sealant layer having a strain-limiting element such as a pattern of fiber glass (“inextensible mesh”) (Pg. 7, Lines 24-27). 
Regarding claim 11, Shepherd teaches the actuators as discussed above with respect to claim 1. As discussed above, the fracturable coating is designed to fracture upon expansion of the actuator and the actuators may be inflated (“one or more directions”). 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783